


Northsight Capital, Inc.

7740 East Evans Rd.

Scottsdale, AZ 85260







Sandor Capital Master Fund

May 15, 2015

2828 Routh St.

Dallas, TX 75201




RE: Loan to Kae Yong Park and Howard R. Baer/Issuance of Warrants




Ladies and Gentlemen:




Sandor Capital Master Fund (or its designee) (“Sandor”) is willing to loan Kae
Yong Park and Howard R. Baer (collectively, “Lender”) an aggregate of $300,000,
in two tranches, the first of which will be $100,000 and the second of which
will be $200,000. Lender is willing to advance to the Company a minimum of
$200,000, subject to Lender’s receipt of funding from Sandor.




The Lender is pledging 55,000,000 shares of Company common stock to Sandor to
secure its repayment to Sandor of the $300,000 advanced.




In consideration of Sandor lending $300,000 to Lender and Lender’s loan to the
Company, the Company agrees to issue Sandor (or his designee) a warrant to
purchase 2,000,000 shares of Company common stock at an exercise price of $.05
per share for a term of two years. This warrant will be issued promptly upon
Sandor’s completing the $300,000 advance to the Lender.




If the Company is unable to pay $300,000 back to the Lender on or before the
maturity date of Lender’s promissory note to Sandor (sixty day note), Sandor has
agreed to automatically extend the maturity date of such promissory note an
additional thirty days to ninety days, in consideration for which the Company
shall issue him warrants to purchase an additional 1,000,000 shares of common
stock at an exercise price of $.05 per share for a term of two years. This
warrant will be issued promptly following the automatic extension of Lender’s
Note to Sandor in accordance with the terms of the Note.

 




[Intentionally Left Blank]







The signatories hereto, intending to be legally bound, have executed this
agreement as an instrument under seal as of the date hereof.




NORTHSIGHT CAPITAL INC.




S/John Bluher                                            

By: John Bluher, CEO




ACCEPTED AND AGREED:




Sandor Capital Master Fund




S/John Lemak                                            

John Lemak, Manager



